Exhibit 10.9 AS ADOPTED AMENDED AND RESTATED BLACKROCK, INC. VOLUNTARY DEFERRED COMPENSATION PLAN as amended and restated as of November 16, 2015 The Amended and Restated BlackRock, Inc. Voluntary Deferred Compensation Plan is intended to provide deferred compensation for a select group of management or highly compensated employees as described in Section 201(2) of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”). The Plan is a continuation, and amendment and restatement, of the BlackRock, Inc. Voluntary Deferred Compensation Plan, as amended.
